Citation Nr: 1527653	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  12-19 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for any disorder of the spine including the cervical and thoracolumbar segments (asserted as a back disorder).

3.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 February 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran filed a timely notice of disagreement (NOD) in November 2010.  The RO issued a statement of the case (SOC) in July 2012 and the Veteran filed a timely VA Form 9 substantive appeal also in July 2012.  Then, in December 2012, the RO issued a supplemental SOC. 

The Veteran requested a Board hearing before a Veterans Law Judge at his local RO in his July 2012 substantive appeal.  However, in May 2015 correspondence, the Veteran canceled his hearing request.  No other hearing requests are contained within the record; therefore, the Veteran's Board hearing request is withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim, and a review of the documents in such file reveals that certain files, including VA treatment records, are relevant to the issue on appeal.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a disorder of the spine (asserted as a back disorder) and vertigo are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a July 2007 rating decision, the RO denied the Veteran's claim for a back disorder; the Veteran did not perfect an appeal of that decision, and the decision became final.  

2.  Evidence received since July 2007 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision, which denied the Veteran's claim of entitlement to service connection for back disorder, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107 and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  Given the favorable disposition of the Veteran's request to reopen the claim of service connection for a back disorder, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Background and Analysis

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision and, following the issuance of a statement of the case, a substantive appeal is filed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The Veteran filed a claim to reopen his previously-denied claim of entitlement to service connection for a back disorder in February 2010.  In the September 2010 rating decision, the RO determined that new and material evidence had not been submitted.  Despite the determination reached by the RO with respect to the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Veteran's claim of service connection was denied in July 2007 because the evidence failed to show that the Veteran had a current disability related to his period of service.  The RO noted that the Veteran had one complaint of back pain in service in March 1955, but held that there was no diagnosis of a back disorder in service and there was no "permanent residual or chronic disability" shown by the service medical records or the evidence after service.  

The evidence received since the July 2007 rating decision that denied the claim of service connection for (any) back disorder includes lay statements, VA treatment records, and private treatment records.  The Veteran's wife submitted a statement in February 2010 indicating that the Veteran's back problems began after he tried to subdue a prisoner at the brig.  She reported that he had been hospitalized twice between 1961 and 1969 at a hospital that has since closed.  The Veteran's wife also indicated that the Veteran had received a spinal tap and had been in treatment for sciatica and a herniated disc previously, and that the Veteran continued to receive treatment, including chiropractic care, beginning in 1969 by providers who have since died.  VA treatment records indicate that, at a July 2010 VA Gulf War examination, the examiner noted that the Veteran did not have any spine or disc disease symptoms.  The VA treatment records also indicate that the Veteran complained of back pain November 2011.  

In addition, private medical records dated from December 2011 were added to the record in July 2014.  Relevant records include a report from a MRI of the cervical spine.  The MRI showed normal curvature and alignment of the spine with no compression fracture, spondylolisthesis, or destructive lesion.  However, the evaluation of the individual levels demonstrated that at C2-C3 there was facet hypertrophy with ligamentum flavum infolding, mild central canal stenosis with dorsal cord impingement, and mild foraminal stenosis.  At C3-C4, there was right facet hypertrophy resulting in moderate right foraminal stenosis and mild disc bulge resulting in mild central canal stenosis with no cord impingement.  At C4-C5 there was disc bulge without stenosis, and at C5-C6, there was disc bulge with marginal osteophyte and facet arthropathy, mild central canal, and foraminal stenosis.  At C6-C7, there was disc bulge noted, which was asymmetric to the right, as well as facet arthropathy, mild central canal, and right foraminal stenosis without cord impingement.  Finally, at C7-T1, there was disc bulge without stenosis.  

In this case, the Veteran's claim was previously denied, in part, because he was not shown to have a current disability affecting any segment of the spine that was caused by service.  The Board notes that the evidence, including the Veteran's wife's statements regarding the Veteran's history of treatment and the private treatment records indicating a possible current diagnosis, is new, as it was not previously associated with the record.  And, the evidence is material because it relates to an unestablished fact necessary to substantiate the claim.  Specifically, the Veteran's wife's statements corroborate the Veteran's history of back pain and problems and the private treatment records that tend to show the existence of a possible current diagnosis.  Thus, the evidence added to the record since the last final denial raises the possibility of substantiating the claim of entitlement to service connection for a back disorder because it tends to indicate a current diagnosis of a spinal disorder that may be related to the Veteran's period of active service.  As the evidence is presumed to be credible, it is deemed to be the requisite new and material evidence needed to reopen the claim of service connection for a back disorder.  See Kutscherousky, 12 Vet. App. at 371.  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim of service connection for back disorder will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a back disorder; the appeal is granted to this extent.  


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims of service connection for vertigo and for any disorder of the spine including the cervical and thoracolumbar segments (asserted as a back disorder).  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014). 

The Veteran is seeking service connection for any disorder of the spine including the cervical and thoracolumbar segments (asserted as a back disorder) on the basis that he developed such a disorder while on active duty.  As noted above, private treatment records from December 2011 indicate that the Veteran may have a current diagnosis of a disorder of the spine involving the cervical spine (and possibly other spinal segments).  Further, the Veteran's wife's statements indicate that the Veteran has sought private treatment for his back pain since at least 1969.  Finally, as was previously noted, the Veteran complained of back pain in service in March 1955.  Given this evidence, the Board finds that the evidence is sufficient to meet the low threshold for an examination, and as such, the Veteran should be provided with a VA examination to determine the nature and etiology of any current disorder of the spine involving the cervical and thoracolumbar spinal segments.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non- specific medical evidence or credible lay evidence of continuity of symptomatology).

Turning to the issue of entitlement to service connection for vertigo, the Veteran was provided a VA examination in conjunction with this claim in September 2010.  The examiner noted that the Veteran had a "marked" disturbance in his gait.  However, in his etiology opinion, the examiner stated that he could not resolve the issue without resort to mere speculation.  The examiner additionally stated that, although asymmetrical hearing loss is present, further medical testing would be necessary to make a determination for vertigo.  No rationale was provided.  

In those cases where the examiner uses the "mere speculation" language without providing any supporting analysis or reasons to explain why an opinion cannot be provided, such a "non-response" will cause the examination report to be inadequate. See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, the examiner did not provide an adequate explanation for why an opinion could not be proffered.  As such, the Board finds that the examination is inadequate, and a new examination and opinion is required in order to clarify the nature and etiology of the Veteran's vertigo.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The RO/AMC should also obtain and review any outstanding VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).



Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all relevant ongoing VA treatment records.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  After physically or electronically associating any pertinent, outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of any current back disorder. 

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary studies or tests are to be accomplished (with all findings made available to the examiner), and all clinical findings should be reported in detail.

The examiner is to furnish an opinion with respect to the following questions:

Based on the medical evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has developed any disorder of the spine?  If so, please state the diagnosis and identify the affected segment(s) of the spine.

For each disorder of the spine diagnosed, is it at least as likely as not (a 50 percent or greater probability) that such a disorder (1) had its onset during the Veteran's period of service; or, (2) results from or was caused by any injury or disease that occurred in service, to include the Veteran's complaints of back pain made while on active in March 1955?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's vertigo.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary studies or tests are to be accomplished (with all findings made available to the examiner), and all clinical findings should be reported in detail.

The examiner is to furnish an opinion with respect to the following:

Based on a review of the claims file, and the results of the examination, does the Veteran have vertigo at present?  If so, it at least as likely as not (i.e., a 50 percent probability or greater) that the vertigo was manifested in service or is otherwise medically related to service?

In making this assessment, the examiner should consider (1) the Veteran's lay statements regarding his in-service acoustic trauma, and (2) the private treatment records that show that the Veteran has reported dizziness and problems with balance beginning in 1959.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  Upon completion of the above development, the AOJ/AMC should review the claims file to ensure that all of the foregoing development has been completed.  Then, the AOJ/AMC should re-adjudicate of the issues of entitlement to service connection for a back disorder and entitlement to service connection for vertigo.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


